DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                                YEN BYER,
                                 Appellant,

                                     v.

       LORNA PRATT and HARINDA YASAS HETTIARACHCHI,
                         Appellees.

                               No. 4D16-4154

                           [November 1, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Thomas H. Barkdull, III, Judge; L.T. Case No.
2015CA008489XXXXMB.

   Frank B. Kessler, West Palm Beach, for appellant.

   No appearance for appellees.

PER CURIAM.

   Affirmed. See Held v. U.S. Bank Nat’l Ass’n for C-Bass 2007-CB7 Tr.,
Mortg. Loan Asset-Backed Certificates, Series 2006-CB7, 217 So. 3d 1039
(Fla. 4th DCA 2017); Turner v. FIA Card Servs., N.A., 51 So. 3d 1242 (Fla.
3d DCA 2011); Fla. R. Civ. P. 1.420(e).

WARNER, GROSS and TAYLOR, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.